DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the August 20, 2021 Office Action, filed February 22, 2022, is acknowledged.  Applicants amend claims 1, 10-13, 20, and 35.  Claims 1-35 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed August 20, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
	The Information Disclosure Statement filed February 23, 2022 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-35 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (Zhang I, U.S. Patent No. 9,834,791, issued December 5, 2017, and claiming priority to U.S. Provisional Patent Application No. 61/901,215, filed November 7, 2013, and cited in the Information Disclosure Statement filed January 30, 2019), as evidenced by Cummings et al. (9(6) Human Molecular Genetics 909-916 (2000), and cited in the Information Disclosure Statement filed January 30, 2019) in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments.
Zhang I discloses a method where a component of the composition comprises a guide sequence that hybridizes to the CRISPR-Cas gene targeting composition (i.e., a governing guide RNA), which is able i.e., self-inactivating CRISPR-Cas system) (column 1, line 57 to column 27, line 43).  Zhang I discloses that two, three, four, or more guide RNAs can be used (column 5, line 55 to column 6, line 16).  Zhang I discloses that the vector can include a FLAG-tagged selection marker (Example 2).  Zhang I discloses that the CRISPR-Cas system can be multiplexed to minimize off-target cleavage (column 1, line 64 to column 2, line 14 and Table VII-8).  Zhang I discloses that the cell can be a eukaryotic cell (column 8, lines 19-28 and column 147, line 50 to column 149, line 2).  
Regarding claim 2, Zhang I discloses that the template can be between from 10 to 1,000 nucleotides (column 91, lines 26-31).  
Regarding claim 3, Zhang I discloses that the Cas9 is stable until a linker is able to be released within 48 hours, which is interpreted as self-inactivating within 48 hours (column 221, lines 24-30).
Regarding claim 4, Zhang I discloses that the components can be introduced into a cell sequentially or separately (column 3, line 64 to column 4, line 23).  
Regarding claim 5, Zhang I discloses that the CRISPR-Cas sequences can be codon-optimized (column 75, lines 32-38).   
Regarding claims 6-7, Zhang I discloses that the CRISPR-Cas system can comprise one or more nuclear localization sequences at the C-terminal or N-terminal of the sequence (column 75, lines 39-42 and Figure 6).  

Regarding claims 9-10, Zhang I discloses that the nucleic acids can be comprised in one or more vectors, which may be a viral vector (i.e., a single vector) (column 3, line 64 to column 4, line 65).  Zhang I discloses that the CRISPR-Cas9 system can be incorporated into one or more adeno-associated virus (AAV) vectors, which may include inverted terminal repeats (column 110, lines 41-65). 
Regarding claims 11-12, Zhang I discloses that the AAV genome comprises inverted terminal repeats (iTRs) (column 110, lines 41-65).  Zhang 1 discloses that expression of the Cas9 can be driven by the iTR in the AAV genome (column 110, lines 41-65).
Regarding claims 13-15 and 29, Zhang I discloses that the CRISPR-Cas sequences are each under the control of a regulatory element (e.g., a ubiquitous or cell specific promoter, such as the polymerase III promoter or a U6 promoter) (column 5, lines 7-15 and column 109, lines 1-13).  
Regarding claims 16-17, Zhang I discloses that the composition can be administered via injection, liposome or nanoparticle (column 116, line 4 to column 120, line 7).  
Regarding claims 18-21, Zhang I discloses that the CRISPR enzyme can be a nickase, where the sequence includes one or more mutations, which may be in the RuvC1 domain, or that include D10A and H840A (column 87, lines 11-53).  
Regarding claim 22, Zhang I discloses that the CRISPR-Cas9 system can include a functional domain (column 10, lines 25-40).  
Regarding claim 31, Zhang I discloses that the guide sequences can comprises a complementarity domain which provides for formation of a duplex region, which is interpreted as being a non-targeting region, and which can be between 5 and 25 nucleotides in length (column 32, line65 to column 33, line 14).
Staphylococcus aureus Cas9, and that the components used in the method are on a single vector (column 3, lines 57-58 and 
Regarding claim 33, Zhang I discloses that the Cas9 is a Streptococcus pyogenes Cas9 or a Streptococcus thermophilus Cas9 (column 3, lines 56-57 and column 30, lines 22-38).
Regarding claim 34, Zhang I discloses that the eukaryotic cell can be a brain cell or central nervous tissue cell (column 116, lines 48-53).
Regarding claim 35, Zhang I discloses that diseases and conditions relating to a triplet repeat disease (i.e., trinucleotide repeat diseases) can be treated by administration of a CRISPR-Cas composition that comprises a CRISPR-Cas composition that directs hybridization and cleavage of a target sequence and a second CRISPR-Cas composition that is able to hybridize to the CRISPR-Cas expression unit, thus, inactivating the composition targeting the sequences associated with the condition (column 202, lines 23-45 and Table IX-1A).  Cummings discloses that a variety of diseases and conditions are related to trinucleotide repeat expansions (abstract).  Cummings discloses that such conditions as Fragile X syndrome, Fragile XE syndrome, Friedreich ataxia, Myotonic Dystrophy, Spinocerebellar ataxia types 8 and 12 are caused by expansion of non-coding trinucleotide repeats (Table 1).  Cummings discloses that the trinucleotide repeat may include CGG, CAG, GAA, and CTG (page 909, paragraph bridging columns 1 and 2).
Zhang I fails to explicitly disclose or suggest the exact number of guide/Cas9 complexes and targeting of a third CRISPR complex.  Zhang fails to explicitly disclose or suggest how the third CRISPR complex is self-inactivated.  Zhang I fails to explicitly disclose or suggest that the genome editing and/or self-inactivation occur within 48 hours.
 Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as disclosed by Zhang I, including excision of the CRISPR/Cas cassette within 48 hours, as disclosed by Jinek, insertion of a frame shift mutation, or expression in an array format that excises intervening nucleotides because these are methods by which enzyme complexes can be inactivated at a desired time point, such that any reaction is able to proceed only to a certain point.  Because the level of skill in the molecular biology art is extremely high, one of ordinary skill in the art would have had the knowledge and tools to determine method of inactivating a third (or even fourth) CRISPR/Cas9 complex as disclosed and suggested by Zhang I within 48 hours, as disclosed by Jinek.

Claims 1-35 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (Zhang II, U.S. Patent Application Publication No. 2018/0127783, published, and claiming priority to U.S. Patent No. 9,834,791, issued December 5, 2017, and U.S. Provisional Patent Application No. 61/901,215, filed November 7, 2013, and cited in the Information Disclosure Statement filed January 30, 2019), as evidenced by Cummings et al. (9(6) Human Molecular Genetics 909-916 (2000), and cited in the Information Disclosure Statement filed January 30, 2019) in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments.
Zhang II discloses that diseases and conditions relating to a triplet repeat disease (i.e., trinucleotide repeat diseases) can be treated by administration of a CRISPR-Cas composition that comprises a CRISPR-Cas composition that directs hybridization and cleavage of a target sequence and a i.e., a governing guide RNA), which is able to silence the targeting CRISPR-Cas composition (paragraphs [0007]-[0051]).  Zhang II discloses that the inactivation can be via excision of CRISPR-Cas nucleotides or reduction in protein expression via a frame-shift mutation (paragraphs [0007]-[0051]).  Zhang II discloses that the gRNA that targets the CRISPR-Cas sequences limits the effect and timing of the composition on the target sequence (paragraph [0423]).  Zhang II discloses a variety of configurations of the targeting CRISPR-Cas system, as well as the governing (i.e., self-inactivating CRISPR-Cas system) (paragraphs [0007]-[0405]).  Zhang II discloses that the vector can include a FLAG-tagged selection marker (Example 2).  Zhang II discloses that the CRISPR-Cas system can be multiplexed to minimize off-target cleavage (paragraph [0008] and Table VII-8).  Zhang II discloses that two, three, four, or more guide RNAs can be used (paragraph [0068]).  
Regarding claim 2, Zhang II discloses that the template can be between from 10 to 1,000 nucleotides (paragraph [1132]).  
Regarding claim 3, Zhang II discloses that the Cas9 is stable until a linker is able to be released within 48 hours, which is interpreted as self-inactivating within 48 hours (paragraph [1660]).
Regarding claim 4, Zhang II discloses that the components can be introduced into a cell sequentially or separately (paragraph [0043]).  
Regarding claim 5, Zhang II discloses that the CRISPR-Cas sequences can be codon-optimized (paragraph [1071).   
Regarding claims 6-7, Zhang II discloses that the CRISPR-Cas system can comprise one or more nuclear localization sequences at the C-terminal or N-terminal of the sequence (paragraph [0172] and Figure 6).  

Regarding claims 9-12, Zhang II discloses that the nucleic acids can be comprised in one or more vectors, which may be a viral vector (i.e., a single vector) (paragraphs [0043]-[0053]).  Zhang II discloses that the CRISPR-Cas9 system can be incorporated into one or more adeno-associated virus (AAV) vectors, which may include inverted terminal repeats, which can drive expression of genes (e.g., Cas9) (column 110, lines 41-65).  
Regarding claims 13-15 and 29, Zhang II discloses that the CRISPR-Cas sequences are each under the control of a regulatory element (e.g., a ubiquitous or cell specific promoter, such as the polymerase III promoter or a U6 promoter) (paragraphs [0056] and [1233]). 
Regarding claims 16-17, Zhang II discloses that the composition can be administered via injection, liposome or nanoparticle (paragraphs [1258]-[1289]).  
Regarding claims 18-21, Zhang II discloses that the CRISPR enzyme can be a nickase, where the sequence includes one or more mutations, which may be in the RuvC1 domain, or that include D10A and H840A (paragraphs [1096]-[1100]).  
Regarding claim 22, Zhang II discloses that the CRISPR-Cas9 system can include a functional domain (paragraph [0170]).  
Regarding claim 31, Zhang II discloses that the guide sequences can comprises a complementarity domain which provides for formation of a duplex region, which is interpreted as being a non-targeting region, and which can be between 5 and 25 nucleotides in length (paragraph [0491]).
Regarding claim 32, Zhang II discloses that the Cas9 is a Staphylococcus aureus Cas9, and that the components used in the method are on a single vector (paragraphs [0185] and [1225]-[1226]). 
Regarding claim 33, Zhang II discloses that the Cas9 is a Streptococcus pyogenes Cas9 or a Streptococcus thermophilus Cas9 (paragraph [0815]).

Regarding claim 35, Zhang I discloses that diseases and conditions relating to a triplet repeat disease (i.e., trinucleotide repeat diseases) can be treated by administration of a CRISPR-Cas composition that comprises a CRISPR-Cas composition that directs hybridization and cleavage of a target sequence and a second CRISPR-Cas composition that is able to hybridize to the CRISPR-Cas expression unit, thus, inactivating the composition targeting the sequences associated with the condition (paragraphs [1513]-[1515] and Table IX-1A).  Cummings discloses that a variety of diseases and conditions are related to trinucleotide repeat expansions (abstract).  Cummings discloses that such conditions as Fragile X syndrome, Fragile XE syndrome, Friedreich ataxia, Myotonic Dystrophy, Spinocerebellar ataxia types 8 and 12 are caused by expansion of non-coding trinucleotide repeats (Table 1).  Cummings discloses that the trinucleotide repeat may include CGG, CAG, GAA, and CTG (page 909, paragraph bridging columns 1 and 2).
Zhang II fails to explicitly disclose or suggest that the genome editing and/or self-inactivation occur within 48 hours.
 Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, first two paragraphs).  Jinek discloses that the cells are harvested at 48 hours post transfection and the cleavage products analyzed, which is interpreted as encompassing excision of target sequences within 48 hours (page 7, second paragraph and page 8, third full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as disclosed by Zhang II, including excision of the CRISPR/Cas cassette within 48 hours, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,834,791 in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘791 patent claims a method of treating a subject by altering the target nucleic acid in a eukaryotic cell with a CRISPR-Cas9 composition, followed by silencing the CRISPR-Cas9 composition with a governing guide RNA.  Therefore, the claims are not patentably distinct.  In addition, the instant application claims treatment of nucleotide repeat disorders.  
However, the ‘791 patent does not claim that the excision of the target sequence or inactivation of the CRISPR/Cas9 system within 48 hours.
Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, first two paragraphs).  Jinek discloses that the cells are harvested at 48 hours post transfection and the 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as claimed by the ‘791 patent, including excision of the CRISPR/Cas cassette within 48 hours, as disclosed by Jinek, insertion of a frame shift mutation, or expression in an array format that excises intervening nucleotides because these are methods by which enzyme complexes can be inactivated at a desired time point, such that any reaction is able to proceed only to a certain point.  Because the level of skill in the molecular biology art is extremely high, one of ordinary skill in the art would have had the knowledge and tools to determine method of inactivating a third (or even fourth) CRISPR/Cas9 complex as claimed by the ‘791 patent within 48 hours, as disclosed by Jinek.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,190,137 in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘137 patent claims a composition that can be used in a method of treating a subject or modifying a multicellular organism by altering the target nucleic acid in a eukaryotic cell with a CRISPR-Cas9 composition, followed by silencing the CRISPR-Cas9 composition with a governing guide RNA.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the composition of the ‘137 patent in the instantly claimed method because the compositions are claimed to be useful to do so.  In addition, the instant application claims treatment of nucleotide repeat disorders.  

Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, first two paragraphs).  Jinek discloses that the cells are harvested at 48 hours post transfection and the cleavage products analyzed, which is interpreted as encompassing excision of target sequences within 48 hours (page 7, second paragraph and page 8, third full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as claimed by the ‘137 patent, including excision of the CRISPR/Cas cassette within 48 hours, as disclosed by Jinek, insertion of a frame shift mutation, or expression in an array format that excises intervening nucleotides because these are methods by which enzyme complexes can be inactivated at a desired time point, such that any reaction is able to proceed only to a certain point.  Because the level of skill in the molecular biology art is extremely high, one of ordinary skill in the art would have had the knowledge and tools to determine method of inactivating a third (or even fourth) CRISPR/Cas9 complex as claimed by the ‘137 patent within 48 hours, as disclosed by Jinek.

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,851,357 in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘357 patent claims a method of treating a subject with a trinucleotide repeat element 
However, the ‘357 patent does not claim that the excision of the target sequence or inactivation of the CRISPR/Cas9 system within 48 hours.
Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, first two paragraphs).  Jinek discloses that the cells are harvested at 48 hours post transfection and the cleavage products analyzed, which is interpreted as encompassing excision of target sequences within 48 hours (page 7, second paragraph and page 8, third full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as claimed by the ‘357 patent, including excision of the CRISPR/Cas cassette within 48 hours, as disclosed by Jinek, insertion of a frame shift mutation, or expression in an array format that excises intervening nucleotides because these are methods by which enzyme complexes can be inactivated at a desired time point, such that any reaction is able to proceed only to a certain point.  Because the level of skill in the molecular biology art is extremely high, one of ordinary skill in the art would have had the knowledge and tools to determine method of inactivating a third (or even fourth) CRISPR/Cas9 complex as claimed by the ‘357 patent within 48 hours, as disclosed by Jinek.

Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-38 of copending Application No. 15/766,423 (reference application) in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘423 application claims a method and composition that can be used in a method of treating a subject by altering the target nucleic acid in a eukaryotic cell with a CRISPR-Cas9 composition, where the method and composition related to treatment of trinucleotide repeat disorders, such as Fragile X syndrome, which have a trinucleotide repeat. 
However, the ‘423 application does not claim that the excision of the target sequence or inactivation of the CRISPR/Cas9 system within 48 hours.
Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, first two paragraphs).  Jinek discloses that the cells are harvested at 48 hours post transfection and the cleavage products analyzed, which is interpreted as encompassing excision of target sequences within 48 hours (page 7, second paragraph and page 8, third full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as claimed by the ‘423 application, including excision of the CRISPR/Cas cassette within 48 hours, as disclosed by Jinek, insertion of a frame shift mutation, or expression in an array format that excises intervening nucleotides because these are methods by which enzyme complexes can be 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/766,549 (reference application) in view of Jinek et al. (2(e00471 eLIFE 1-9 (January 29, 2013), and cited in the Information Disclosure Statement filed January 30, 2019).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘549 application claims a method and composition that can be used in a method of treating a subject by altering the target nucleic acid in a eukaryotic cell with a CRISPR-Cas9 composition, where the method and composition related to treatment of trinucleotide repeat disorders, such as a polyglutamine disorder such as Huntington’s disorder.  In addition, the instant application claims treatment of nucleotide repeat disorders, as well as the specific trinucleotide repeat, such as CAG.
However, the ‘549 application does not claim that the excision of the target sequence or inactivation of the CRISPR/Cas9 system within 48 hours.
Jinek discloses use of CRISPR/Cas9 systems to provide double-stranded breaks in DNA at sites complementary to guide RNA sequences in genomic DNA (abstract).  Jinek discloses that cells are transiently transfected with vectors encoding Streptococcus pyogenes Cas9 and guide RNAs (page 7, first two paragraphs).  Jinek discloses that the cells are harvested at 48 hours post transfection and the 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine and implement the various ways that CRISPR/Cas9 complexes are self-inactivated as claimed by the ‘549 application, including excision of the CRISPR/Cas cassette within 48 hours, as disclosed by Jinek, insertion of a frame shift mutation, or expression in an array format that excises intervening nucleotides because these are methods by which enzyme complexes can be inactivated at a desired time point, such that any reaction is able to proceed only to a certain point.  Because the level of skill in the molecular biology art is extremely high, one of ordinary skill in the art would have had the knowledge and tools to determine method of inactivating a third (or even fourth) CRISPR/Cas9 complex as claimed by the ‘549 application within 48 hours, as disclosed by Jinek.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive, in light of the modified rejections set forth above.
Applicants assert that neither Zhang I nor Zhang II disclose or suggest that the excision of the genomic locus of interest by the first and second CRISPR complexes takes place within 48 hours.  Applicants assert that the CRISPR complexes show diminished activity within 48 hours.  Applicants assert that such excision and diminished activity are surprising and unexpected.
However, while Applicants’ may be accurate in noting that Zhang I and Zhang II do not appear to note that the excision and diminished activity occur within 48 hours, newly cited Jinek discloses that cleavage products are evident within 48 hours.  Further, one having Zhang I or Zhang II and Jinek in front See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, Zhang I or Zhang II, each in view of Jinek, are deemed to render the instant invention obvious.

Regarding the non-statutory double patenting rejections, Applicants again assert that none of the patents or applications claim excision of a target locus or inactivation of the CRISPR/Cas9 complex occur within 48 hours.  However, for the same reasons as listed above, each of the listed patents and applications in view of Jinek provide for claims encompassing modification of a multicellular organism or treatment of a nucleotide repeat expansion disorder, where excision of a target locus and inactivation of a CRISPR/Cas9 complex within 48 hours.
Therefore, these rejections are maintained, as modified above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636